IN THE COMMONWEALTH COURT OF PENNSYLVANIA


Asia L. Shannon,                                  :
                          Petitioner              :
                                                  :
                   v.                             :
                                                  :
Unemployment Compensation                         :
Board of Review,                                  :   No. 1896 C.D. 2017
                 Respondent                       :   Submitted: April 20, 2018


BEFORE:            HONORABLE PATRICIA A. McCULLOUGH, Judge
                   HONORABLE CHRISTINE FIZZANO CANNON, Judge
                   HONORABLE DAN PELLEGRINI, Senior Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE FIZZANO CANNON                               FILED: June 4, 2018


                   Asia L. Shannon (Claimant) petitions pro se for review of the
November 15, 2017 order of the Unemployment Compensation Board of Review
(Board) that affirmed the referee’s decision finding Claimant ineligible for benefits
under Section 402(b) of the Unemployment Compensation Law (Law), 1 which
provides that a claimant shall be ineligible for benefits in any week in which her
unemployment is due to voluntarily leaving work without cause of a necessitous and
compelling nature. We affirm.
                                          I. Background
                   Claimant worked as a manager for Pittsburgh Job Corps Center
(Employer) from April 17, 2008 through July 27, 2017. Board’s Findings of Fact
          1
              Act of December 5, 1936, Second Ex. Sess., P.L. (1937) 2897, as amended, 43 P.S. §
802(b).
(F.F.) No. 1; Notes of Testimony (N.T.) 9/21/2017 at 2. During the time she worked
for Employer, Claimant attended graduate school to pursue a degree that would
allow her to become a counselor. F.F. Nos. 2 & 3; N.T. 9/21/2017 at 2. After
completing her course work,2 as part of her program and to obtain her degree,
Claimant needed to complete an internship consisting of 15 weeks of unpaid field
work.3 F.F. Nos. 3, 4 & 6; N.T. 9/21/2017 at 3-4. Claimant began her internship
with the Fox Chapel School District as a school counselor with the hope of obtaining
field-specific employment. F.F. Nos. 5 & 6; N.T. 9/21/2017 at 3. Because the hours
of Claimant’s internship conflicted with her job at Employer,4 Claimant resigned her
position with Employer effective July 27, 2017.5 F.F. No. 7; N.T. 9/21/2017 at 3-4.
Claimant explained that she intended to rely on her parents for support during the
internship period. N.T. 9/21/2017 at 5.
                After leaving her position, Claimant applied for unemployment
compensation (UC) benefits, which the UC Service Center denied pursuant to
Section 402(b) of the Law. Claimant timely appealed to a referee, who conducted a
hearing. See N.T. 9/21/2017 at 1-6. At the hearing, Claimant proceeded pro se and
testified on her own behalf. Id. Employer presented the testimony of its human

       2
        Claimant’s course work never interfered with her employment because all her classes
were evening classes. N.T. 9/21/2017 at 4.
       3
         Claimant explained that the field work requirement is part of her graduate program. N.T.
9/21/2017 at 4. The field work portion of the program begins once students complete the course
work. Id. During this portion of the program, students meet with faculty for supervision purposes
only. Id. To obtain their degrees, students must complete the field work. Id.; F.F. No. 4.
       4
        Claimant understood alternative hours were available to her at Employer, but felt that
such hours would be either not feasible or not monetarily viable. N.T. 9/21/2017 at 3 & 5.
       5
           Claimant did not seek a leave of absence from Employer. F.F. No. 8; N.T. 9/21/2017 at
3.

                                                2
resources coordinator. Id. Based on the testimony and other evidence presented,6
the referee determined that Claimant voluntarily quit her job with Employer to
pursue education-related opportunities. See Referee’s Decision/Order, September
26, 2017 at 2. Therefore, the referee concluded that Claimant was ineligible for UC
benefits under Section 402(b) of the Law. Id.
                Claimant appealed to the Board. The Board entered findings of fact
significantly similar to those entered by the referee and ultimately affirmed the
referee’s determination that Claimant was ineligible for UC benefits under Section
402(b) of the Law because she quit her job with Employer to pursue educational
requirements to become a counselor. See Board Decision & Order, November 15,
2017 (Board Decision) at 1-2. Claimant then petitioned this Court for review.7
                                            II. Issues
                Claimant contends that the Board erred in affirming the referee’s
determination that Claimant was ineligible for UC benefits under Section 402(b) of
the Law.8 See Claimant’s Brief at 6-7, 9-11. Claimant is not entitled to relief.


       6
         Prior to taking testimony, the referee entered into evidence without objection documents
relevant to Claimant’s UC benefits application, including an employer questionnaire, Claimant’s
resignation letter, claim records, the UC Service Center determination, and Claimant’s appeal
documents. See N.T. 9/21/2017 at 1-2.
       7
          This Court’s review is limited to a determination of whether substantial evidence
supported necessary findings of fact, whether errors of law were committed, or whether
constitutional rights were violated. Johns v. Unemployment Comp. Bd. of Review, 87 A.3d 1006,
1009 n.2 (Pa. Cmwlth. 2014).
       8
           Claimant’s Statement of Questions Involved states her claims as follows:

                1. Did the claimant voluntarily leave her employment to attend
                school Section []402 (b) [sic]?


                                                 3
                                        III. Discussion
               Initially, we note:

               the Board, not the referee, is the ultimate fact finding body
               and arbiter of credibility in UC cases. Questions of
               credibility and the resolution of evidentiary conflicts are
               within the discretion of the Board and are not subject to
               re-evaluation on judicial review. The Board . . . may reject
               even uncontradicted testimony if it is deemed not credible
               or worthy of belief. We are bound by the Board’s findings
               so long as there is substantial evidence in the record, taken
               as a whole, supporting those findings.

Waverly Heights, Ltd. v. Unemployment Comp. Bd. of Review, 173 A.3d 1224, 1227–
28 (Pa. Cmwlth. 2017) (internal citations, quotations, and brackets omitted).
               Section 402(b) of the Law provides that an employee will be ineligible
for UC benefits for any week “[i]n which his unemployment is due to voluntarily
leaving work without cause of a necessitous and compelling nature[.]” 43 P.S. §
802(b). “A necessitous and compelling cause for voluntarily leaving employment is
one that results from circumstances which produce pressure to terminate
employment that is both real and substantial, and which would compel a reasonable
person under the circumstances to act in the same manner.” Pennsylvania Gaming
Control Bd. v. Unemployment Comp. Bd. of Review, 47 A.3d 1262, 1265 (Pa.
Cmwlth. 2012) (internal quotations and citation omitted). “Whether a claimant had

               2. Has the claimant shown cause of a necessitous and compelling
               nature (Section 402(b)[)] for voluntarily leaving her place of
               employment?

               3. Did the claimant take the necessary steps to avoid having to leave
               her employment?

Claimant’s Brief at 6.
                                                4
cause of a necessitous and compelling nature for leaving work is a question of law
subject to this Court’s review.” Id.
               “A claimant who voluntarily terminates his employment has the burden
of proving that a necessitous and compelling cause existed.” Solar Innovations, Inc.
v. Unemployment Comp. Bd. of Review, 38 A.3d 1051, 1056 (Pa. Cmwlth. 2012).
Employees who claim to have left their employ for a necessitous and compelling
reason must prove:

               (1) circumstances existed which produced real and
               substantial pressure to terminate employment; (2) such
               circumstances would compel a reasonable person to act in
               the same manner; (3) the claimant acted with ordinary
               common sense; and (4) the claimant made a reasonable
               effort to preserve her employment.

Brunswick Hotel & Conference Ctr., LLC v. Unemployment Comp. Bd. of Review,
906 A.2d 657, 660 (Pa. Cmwlth. 2006).
               “The unemployment compensation laws were enacted by the legislature
to protect employed persons who become unemployed through no fault of their
own.” Evans, Portnoy & Quinn v. Unemployment Comp. Bd. of Review, 665 A.2d
548, 552 (Pa. Cmwlth. 1995). “The Law was not intended to subsidize college
students who are working their way through school.” Earnest v. Unemployment
Comp. Bd. of Review, 30 A.3d 1249, 1256 (Pa. Cmwlth. 2011); see also Rodriguez
v. Unemployment Comp. Bd. of Review, 174 A.3d 1158, 1165 (Pa. Cmwlth. 2017),
reargument denied (Nov. 8, 2017) (“it is not the purpose of unemployment
compensation to be a vehicle through which a family may finance a voluntary change
of career”).     As a result, Pennsylvania courts have long held that “leaving
employment in order to further one’s education does not constitute necessitous and
                                          5
compelling cause” to be eligible for UC benefits under Section 402(b) of the Law.
Earnest, 30 A.3d at 1256; see also Zook v. Unemployment Comp. Bd. of Review, 188
A.2d 783, 784 (Pa. Super. 1963); see also Keisling v. Unemployment Comp. Bd. of
Review, 181 A.2d 717, 718 (Pa. Super. 1962) (“However praiseworthy we may
consider the thirst for knowledge to be, it has become abundantly clear that leaving
employment to further one’s education does not constitute leaving work for a cause
of necessitous and compelling nature under the provisions of § 402(b)[.]”);
Pelecovich v. Unemployment Comp. Bd. of Review, 94 A.2d 154, 156 (Pa. Super.
1953) (“School attendance is a matter of personal choice rather than a necessity[.]”).
             As the prevailing party below, Employer is entitled to the benefit of all
reasonable inferences to be drawn from the evidence on review. See Ductmate
Indus., Inc. v. Unemployment Comp. Bd. of Review, 949 A.2d 338, 342 (Pa. Cmwlth.
2008). Here, the evidence illustrated that, as part of an educational program
Claimant was pursuing to become a counselor, Claimant needed to complete a 15-
week unpaid internship in the field after completing her course work. The internship
formed part of Claimant’s educational program and was required to obtain her
degree. Due to scheduling constraints, Claimant quit her job with Employer to
complete the internship. Claimant did not take alternative shifts with Employer, nor
did she ask for a leave of absence. Instead, Claimant intended to rely on her parents
for support during the internship.
             Based on this evidence, we conclude that substantial evidence existed
to support the Board’s necessary findings of fact that Claimant voluntarily quit her
job to pursue her education and become a counselor. Because Claimant voluntarily
quit her employment to pursue her education, the Board did not err in concluding
that Claimant lacked cause of a necessitous and compelling nature to terminate her

                                          6
employment. Accordingly, we affirm the Board’s decision affirming the referee’s
determination that Claimant was ineligible for UC benefits under Section 402(b) of
the Law.




                                     __________________________________
                                     CHRISTINE FIZZANO CANNON, Judge




                                        7
         IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Asia L. Shannon,                     :
                   Petitioner        :
                                     :
           v.                        :
                                     :
Unemployment Compensation            :
Board of Review,                     :   No. 1896 C.D. 2017
                 Respondent          :


                                ORDER


           AND NOW, this 4th day of June, 2018, the order of the Unemployment
Compensation Board of Review dated November 15, 2017 is AFFIRMED.




                                   __________________________________
                                   CHRISTINE FIZZANO CANNON, Judge